EXHIBIT B Offer to Purchase RAMIUS IDF MASTER FUND LLC OFFER TO PURCHASE UP TO $400, INTERESTS AT NET ASSET VALUE DATED SEPTEMBER 30, 2012 THE OFFER AND WITHDRAWAL RIGHTS WILL EXPIRE AT 12:00 MIDNIGHT, EASTERN TIME, JULY 27, 2012, UNLESS THE OFFER IS EXTENDED To the Members of Ramius IDF Master Fund LLC: Ramius IDF Master Fund LLC, a closed-end, non-diversified, management investment company organized as a Delaware limited liability company (the "Fund"), is offering to purchase for cash on the terms and conditions set forth in this offer to purchase ("Offer to Purchase") and the related Letter of Transmittal (which together with the Offer to Purchase constitutes the "Offer") up to $400,000 of Interests in the Fund or portions thereof pursuant to tenders by members of the Fund ("Members") at a price equal to their net asset value as of September 30, 2012, if the Offer expires on July 27, 2012 (the "Expiration Date"), or, if the Offer is extended, approximately 65 days after the Expiration Date (in each case, the "Valuation Date").(As used in this Offer, the term "Interest" or "Interests," as the context requires, shall refer to the interests in the Fund and portions thereof representing beneficial interests in the Fund.)If the Fund elects to extend the tender period, for the purpose of determining the purchase price for tendered Interests, the net asset value of such Interests will be determined at the close of business on the Valuation Date.This Offer is being made to all Members and is not conditioned on any minimum amount of Interests being tendered, but is subject to certain conditions described below.Interests are not traded on any established trading market and are subject to strict restrictions on transferability pursuant to the Fund's Amended and Restated Limited Liability Company Agreement (the "LLC Agreement"). Members tendering their Interests should also note that they will remain Members in the Fund, with respect to the Interest tendered and accepted for purchase by the Fund, through the Valuation Date.Accordingly, the value of a tendered Interest will remain at risk until the Valuation Date, because of its investment pursuant to the Fund's investment program. Any tendering Members that wish to obtain the estimated net asset value of their Interests should contact JD Clark & Company (“JD Clark”) at the telephone numbers or address set forth below, Monday through Friday, except holidays, during normal business hours of 8:00 a.m. to 5:00 p.m. (Mountain Time).Members desiring to tender all or any portion of their B-1 Interests in accordance with the terms of the Offer should complete and sign the attached Letter of Transmittal and mail or fax it to the Fund in the manner set forth in Section 4 below. *** IMPORTANT None of the Fund, its adviser or its board of managers makes any recommendation to any member as to whether to tender or refrain from tendering interests. Members must make their own decisions as to tender interests, and, if they choose to do so, the portion of their interests to tender. Because each member’s investment decision is a personal one, based in its financial circumstances, no person has been authorized to make any recommendation on behalf of the Fund as to as to whether members should tender their interest pursuant to the offer. No person has been authorized to give and information or to make and representations in connection with the offer other than those contained herein or in the letter of transmittal. If given or made, such recommendation and such information and representations must not be relied on as having been authorized by the Fund. This transaction has not been approved or disapproved by the Securities and Exchange Commission (the "SEC") nor has the SEC or any state securities commission passed on the fairness or merits of such transaction or on the accuracy or adequacy of the information contained in this document. Any representation to the contrary is unlawful. Questions and requests for assistance and requests for additional copies of the Offer may be directed to JD Clark. JD Clark & Company 2225 Washington Blvd., Suite 300 Ogden, UT 84401 Attn:Katie Brown, Tender Offer Administrator Phone:(801) 866-0523 Fax:(801) 737-8080 B-2 Ramius IDF Master Fund LLC TABLE OF CONTENTS 1. BACKGROUND AND PURPOSE OF THE OFFER 6 2. OFFER TO PURCHASE AND PRICE 6 3. AMOUNT OF TENDER 7 4. PROCEDURE FOR TENDERS 7 5. WITHDRAWAL RIGHTS 8 6. PURCHASES AND PAYMENT 8 7. CERTAIN CONDITIONS OF THE OFFER 9 8. CERTAIN INFORMATION ABOUT THE FUND 10 9. CERTAIN FEDERAL INCOME TAX CONSEQUENCES 11 MISCELLANEOUS 11 B-3 Ramius IDF Master Fund LLC SUMMARY TERM SHEET · As stated in the offering documents of Ramius IDF Master Fund LLC (hereinafter "we" or the "Fund"), we will purchase your limited liability company interests ("Interest" or "Interests" as the context requires) at their net asset value (that is, the value of the Fund's assets minus its liabilities, multiplied by the proportionate interest in the Fund you desire to tender).This offer to purchase Interests (the "Offer") will remain open until 12:00 midnight, Eastern time, on July 27, 2012 unless the Offer is extended (the "Expiration Date"). · The net asset value of the Interests will be calculated for this purpose as of September 30, 2012 or, if the Offer is extended, approximately 65 days after the Expiration Date (in each case, the "Valuation Date").The Fund reserves the right to adjust the Valuation Date as a result of any extension of the Offer.The Fund will review the net asset value calculation of the Interests during the Fund's audit for its fiscal year ending March 31, 2013, which the Fund expects will be completed by the end of May 2013 and the audited net asset value will be used to determine the final amount paid for tendered Interests. · You may tender your entire Interest, a portion of your Interest defined as a specific dollar value or a portion of your Interest above the required minimum capital account balance.If you tender your entire Interest (or a portion of your Interest) and we purchase that Interest, we will give you a non-interest bearing, non-transferable promissory note (the "Note") entitling you to an amount equal to the net asset value of the Interest tendered (valued in accordance with the Fund's Amended and Restated Limited Liability Company Agreement (the "LLC Agreement")), determined as of the Valuation Date. · If you tender your entire Interest, the Note will be mailed to you and will entitle you to an initial payment in cash and/or marketable securities (valued according to the LLC Agreement) equal to 95% of the unaudited net asset value of the Interest (the "Initial Payment") which will be paid to you up to one month after the Valuation Date or, if we have requested withdrawals of capital from any investment funds in order to fund the purchase of Interests, ten business days after we have received at least 95% of the aggregate amount withdrawn from such investment funds. · The Note will also entitle you to a contingent payment (the "Contingent Payment") equal to the excess, if any, of (a) the net asset value of the Interest tendered as of the Valuation Date (as it may be adjusted based upon the next annual audit of the Fund's financial statements) over (b) the Initial Payment.The Contingent Payment will be payable promptly after the completion of the Fund's next annual audit. · If you tender a portion of your Interest, the Note will entitle you to a payment in cash/or marketable securities (valued in accordance with the LLC Agreement) equal to 100% of the unaudited net asset value of the Interest which will be paid to you approximately one month after the Valuation Date or, if we have requested B-4 Ramius IDF Master Fund LLC withdrawals of capital from any investment funds in order to fund the purchase of Interests, within ten business days after we have received at least 95% of the aggregate amount withdrawn from such investment funds. · If you tender only a portion of your Interest you will be required to maintain a capital account balance equal to $1,000,000, or such other amount as is determined by the Board of Managers.We reserve the right to purchase less than the amount you tender if the purchase would cause your capital account to have less than the required minimum balance. · If we accept the tender of your entire Interest or a portion of your Interest, we will pay you your proceeds from:cash on hand, withdrawals of capital from the investment funds in which we have invested, the proceeds of the sale of and/or delivery of investment securities held by the Fund and/or by borrowing if the Offer is extended (which we do not intend to do).Please refer to Item 7 below for a discussion of certain conditions of the offer. · Following this summary is a formal notice of our offer to repurchase your Interests.Our Offer remains open to you until 12:00 midnight, Eastern time, on July 27, 2012, the expected expiration date of the Offer.Until that time, you have the right to change your mind and withdraw any tender of your Interest.You will also have the right to withdraw the tender of your Interest at any time after August 24, 2012, assuming your Interest has not yet been accepted for repurchase. · If you would like us to repurchase your Interest or a portion of your Interest, you should (i) mail the Letter of Transmittal, enclosed with the Offer, to JD Clark & Company Attention: Katie Brown, Tender Offer Administrator, 2225 Washington Blvd., Suite 300, Ogden, UT 84401; or (ii) fax it to Katie Brown, Tender Offer Administrator at (801) 737-8080, so that it is received before 12:00 midnight, Eastern time, on July 27, 2012.If you fax the Letter of Transmittal, you should mail the original Letter of Transmittal to Katie Brown, Tender Offer Administrator at JD Clark promptly after you fax it (although the original does not have to be received before 12:00 midnight, Eastern time, on July 27, 2012). · If you would like to obtain the estimated net asset value of your Interests, which we calculate monthly, based upon the information we receive from the managers of the investment funds in which we invest, you may contact Katie Brown, Tender Offer Administrator at JD Clark, at (801) 866-0523, Monday through Friday, except holidays, during normal business hours of 8:00 a.m. to 5:00 p.m. (Mountain Time). · The Fund has the right to cancel, amend or postpone this Offer at any time before 12:00 midnight, Eastern time, on July 27, 2012, if certain conditions are met.Also realize that although the Offer expires on July 27, 2012, you will remain a Member of the Fund, with respect to the Interest tendered and accepted for purchase by the Fund, through the Valuation Date.Accordingly, the value of your tendered interest will remain at risk until the Valuation Date, because of its investment pursuant to the Fund's investment program. B-5 Ramius IDF Master Fund LLC 1.BACKGROUND AND PURPOSE OF THE OFFER.The purpose of this Offer is to provide liquidity to Members who hold Interests, as contemplated by and in accordance with the procedures set forth in the Fund's Confidential Memorandum dated September 2011 (the "Confidential Memorandum"), and the LLC Agreement. The Confidential Memorandum and the LLC Agreement, which were provided to each Member in advance of subscribing for Interests, provide that the Board of Managers has the discretion to determine whether the Fund will purchase Interests from Members from time to time pursuant to written tenders.The Confidential Memorandum also states that Ramius Alternative Solutions LLC, the investment adviser of the Fund (the "Adviser"), expects that it will recommend to the Board of Managers that the Fund purchase Interests from Members four times each year, effective as of the last day of each fiscal quarter.Because there is no secondary trading market for Interests and transfers of Interests are prohibited without prior approval of the Fund, the Board of Managers has determined, after consideration of various matters, including but not limited to those set forth in the Confidential Memorandum, that the Offer is in the best interest of Members in order to provide liquidity for Interests as contemplated in the Confidential Memorandum and the LLC Agreement. The purchase of Interests pursuant to the Offer will have the effect of increasing the proportionate interest in the Fund of Members that do not tender Interests.Members that retain their Interests may be subject to increased risks due to the reduction in the Fund's aggregate assets resulting from payment for the Interests tendered.These risks include the potential for greater volatility due to decreased diversification.A reduction in the aggregate assets of the Fund may result in Members that do not tender Interests bearing higher costs to the extent that certain expenses borne by the Fund are relatively fixed and may not decrease if assets decline.These effects may be reduced to the extent that additional subscriptions for Interests are made by new or existing Members on July 1, 2012 and thereafter from time to time. Interests that are tendered to the Fund in connection with this Offer will be retired, although the Fund may issue new Interests from time to time in transactions not involving any public offering conducted pursuant to Rule 506 of Regulation D under the Securities Act of 1933, as amended.The Fund may accept subscriptions for Interests as of July 1, 2012 and on the first day of each month thereafter, but is under no obligation to do so. 2.OFFER TO PURCHASE AND PRICE.Subject to the conditions of the Offer, the Fund will purchase up to $400,000 of Interests that are tendered by Members and not withdrawn (in accordance with Section 5 below) prior to 12:00 midnight, Eastern time, on the Expiration Date.The Fund reserves the right to extend, amend or cancel the Offer as described in Sections 3 and 7 below.The purchase price of an Interest tendered will be its net asset value as of the Valuation Date, payable as set forth in Section 6.The Fund reserves the right to adjust the Valuation Date as a result of any extension of the Offer. As of the close of business on May 1, 2012 there was approximately $11 million outstanding in capital of the Fund held in Interests (based on the estimated unaudited net asset value of such Interests). Members may obtain monthly estimated net asset value information, which the Fund calculates based upon the information it receives from the managers of the investment funds in which the Fund invests, until the expiration of the Offer, by contacting JD Clark at the telephone number or address set forth on page 2, Monday through Friday, except holidays, during normal business hours of 8:00 a.m. to 5:00 p.m. (Mountain Time). B-6 Ramius IDF Master Fund LLC 3.AMOUNT OF TENDER.Subject to the limitations set forth below, Members may tender their entire Interest, a portion of their Interest defined as a specific dollar value or the portion of their Interest above the required minimum capital account balance, as described below.A Member that tenders for repurchase only a portion of its Interest will be required to maintain a capital account balance equal to $1,000,000.If a Member tenders an amount that would cause the Member's capital account balance to fall below the required minimum, the Fund reserves the right to reduce the amount to be purchased from such Member so that the required minimum balance is maintained.The Offer is being made to all Members and is not conditioned on any minimum amount of Interests being tendered. If the amount of Interests that are properly tendered pursuant to the Offer and not withdrawn pursuant to Section 5 below is less than or equal to $400,000 (or such greater amount as the Fund may elect to purchase pursuant to the Offer), the Fund will, on the terms and subject to the conditions of the Offer, purchase all of the Interests so tendered unless the Fund elects to cancel or amend the Offer, or postpone acceptance of tenders made pursuant to the Offer, as provided in Section 7 below.If more than $400,000 of Interests are duly tendered to the Fund prior to the Expiration Date and not withdrawn pursuant to Section 5 below, the Fund may in its sole discretion: (a) accept the additional Interests permitted to be accepted pursuant to Rule 13e-4(f)(1)(ii) under the Securities Exchange Act of 1934, as amended (the "1934 Act"); or (b) amend and extend the Offer to increase the amount of Interests that the Fund is offering to purchase.In the event the amount of Interests duly tenderedexceeds the amount of Interests the Fund has offered to purchase pursuant to the Offer or any amendment thereof (including the amount of Interests, if any, the Fund may be willing to purchase as permitted by Rule 13e-4(f)(1)(ii) under the 1934 Act), the Fund will accept Interests duly tendered on or before the Expiration Date for payment on a pro rata basis based on the aggregate net asset value of tendered Interests.The Offer may be extended, amended or canceled in various other circumstances described in Section 7 below. 4.PROCEDURE FOR TENDERS.Members wishing to tender Interests pursuant to the Offer should mail a completed and executed Letter of Transmittal to JD Clark,& Company at 2225 Washington Blvd., Suite 300, Ogden, UT 84401, Attention: Katie Brown, Tender Offer Administrator, or fax a completed and executed Letter of Transmittal to JD Clark, at the fax number set forth on page 2.The completed and executed Letter of Transmittal must be received by JD Clark, either by mail or by fax, no later than 12:00 midnight, Eastern time, on the Expiration Date. The Fund recommends that all documents be submitted to JD Clark via certified mail, return receipt requested, or by facsimile transmission.A Member choosing to fax a Letter of Transmittal to JD Clark must also send or deliver the original completed and executed Letter of Transmittal to JD Clark promptly thereafter.Members wishing to confirm receipt of a Letter of Transmittal may contact JD Clark & Company at 2225 Washington Blvd., Suite 300, Ogden, UT 84401, Attention:Katie Brown, Tender Offer Administrator or at the telephone number set forth on page 2.The method of delivery of any documents is at the election and complete risk of the Member tendering an Interest including, but not limited to, the failure of JD Clark to receive any Letter of Transmittal or other document submitted by facsimile transmission.All questions as to the validity, form, eligibility (including time of receipt) and acceptance of tenders will be determined by the Fund, in its sole discretion, and such determination shall be final and binding.The Fund reserves the absolute right to reject any or all tenders determined by it not to be in B-7 Ramius IDF Master Fund LLC appropriate form or the acceptance of or payment for which would, in the opinion of counsel for the Fund, be unlawful.The Fund also reserves the absolute right to waive any of the conditions of the Offer or any defect in any tender with respect to any particular Interest or any particular Member, and the Fund's interpretation of the terms and conditions of the Offer will be final and binding.Unless waived, any defects or irregularities in connection with tenders must be cured within such time as the Fund shall determine.Tenders will not be deemed to have been made until the defects or irregularities have been cured or waived.None of the Fund, the Adviser or the Board of Managers shall be obligated to give notice of any defects or irregularities in tenders, nor shall any of them incur any liability for failure to give such notice. 5.WITHDRAWAL RIGHTS.Any Member tendering an Interest pursuant to this Offer may withdraw such tender at any time prior to or on the Expiration Date and, at any time after August 24, 2012, assuming such Member's Interest has not yet been accepted for purchase by the Fund.To be effective, any notice of withdrawal of a tender must be timely received by JD Clark & Company at 2225 Washington Blvd., Suite 300, Ogden, UT 84401, Attention: Katie Brown, Tender Offer Administrator or the fax number set forth on page 2.A form to use to give notice of withdrawal of a tender is available by calling JD Clark at the telephone number indicated on page 2.All questions as to the form and validity (including time of receipt) of notices of withdrawal of a tender will be determined by the Fund, in its sole discretion, and such determination will be final and binding.A tender of Interests properly withdrawn will not thereafter be deemed to be tendered for purposes of the Offer.However, withdrawn Interests may be tendered again prior to the Expiration Date by following the procedures described in Section 4. 6.PURCHASES AND PAYMENT.For purposes of the Offer, the Fund will be deemed to have accepted (and thereby purchased) Interests that are tendered as, if and when it gives written notice to the tendering Member of its election to purchase such Interest.As stated in Section 2 above, the purchase price of an Interest tendered by any Member will be the net asset value thereof as of the Valuation Date.The net asset value will be determined after all allocations to capital accounts of the Member required to be made by the LLC Agreement have been made. If a Member tenders its entire Interest, the Note will entitle the Member to an initial payment in cash and/or marketable securities (valued in accordance with the LLC Agreement) equal to 95% of the unaudited net asset value of the Interest tendered by the Member that is accepted for purchase by the Fund (the "Initial Payment").Payment of this amount will be made up to one month after the Valuation Date or, if the Fund has requested withdrawals of its capital from any investment funds in order to fund the purchase of Interests, no later than ten business days after the Fund has received at least 95% of the aggregate amount withdrawn by the Fund from such investment funds. The Note will also entitle the Member to receive a contingent payment equal to the excess, if any, of (a)the net asset value of the Interest tendered and accepted for purchase by the Fund as of the Valuation Date, determined based on the audited financial statements of the Fund for its fiscal year ending March 31, 2013, over (b)the Initial Payment (the "Contingent Payment").The Note will be delivered to the tendering Member in the manner set forth below within ten calendar days after the acceptance of the Member's Interest.The Contingent Payment will be payable (in the manner set forth below) promptly after completion of the audit of the B-8 Ramius IDF Master Fund LLC financial statements of the Fund for its fiscal year.It is anticipated that the audit of the Fund's financial statements will be completed no later than 60 days after March 31, 2013. If a Member tenders a portion of its Interest, the Note will entitle the Member to a payment in cash and/or marketable securities (valued in accordance with the LLC Agreement) equal to 100% of the unaudited net asset value of the Interest tendered by the Member that is accepted for purchase by the Fund (subject to adjustment upon completion of the next annual audit of the Fund’s financial statements).Payment pursuant to the Note will be made to the Member approximately one month after the Valuation Date, or, if the Fund has requested withdrawals of its capital from any investment funds in order to finance the purchase of Interests, within ten business days after the Fund has received at least 95% of the aggregate amount withdrawn by the Fund from such investment funds. Although the Fund has retained the option to pay all or a portion of the purchase price by distributing marketable securities, the purchase price will be paid entirely in cash except in the unlikely event that the Board of Managers determines that the distribution of securities is necessary to avoid or mitigate any adverse effect of the Offer on the remaining Members of the Fund. The Note pursuant to which a tendering Member will receive payment (the "Cash Payment") will be mailed directly to the tendering Member.Any Cash Payment due pursuant to the Note will be made by wire transfer directly to the tendering Member to an account designated by the Member. The Fund expects that the purchase price for Interests acquired pursuant to the Offer, which will not exceed $400,000, (unless the Fund elects to purchase a greater amount) will be derived from:(a)cash on hand; (b)the proceeds of the sale of securities and investment assets held by the Fund; and/or (c)possibly borrowings, as described below.The Fund will segregate with its custodian cash or U.S. government securities or other liquid securities equal to the value of the amount estimated to be paid under the Note, as described above.Neither the Fund, nor the Board of Managers, nor the Adviser have determined at this time to borrow funds to purchase Interests tendered in connection with the Offer.However, depending on the dollar amount of Interests tendered and prevailing general economic and market conditions, the Fund, in its sole discretion, may decide to finance any portion of the purchase price, subject to compliance with applicable law, through borrowings.If the Fund finances any portion of the purchase price in that manner, it will deposit assets in a special custody account with its custodian, UMB Bank, n.a., to serve as collateral for any amounts so borrowed, and if the Fund were to fail to repay any such amounts, the lender would be entitled to satisfy the Fund's obligations from the collateral deposited in the special custody account.The Fund expects that the repayment of any amounts borrowed will be made from additional funds contributed to the Fund by existing and/or new Members or from the proceeds of the sale of securities and investment assets held by the Fund. 7.CERTAIN CONDITIONS OF THE OFFER.The Fund reserves the right, at any time and from time to time, to extend the period of time during which the Offer is pending by notifying Members of such extension.The purchase price of an Interest tendered by any Member will be the net asset value thereof as of the Valuation Date.During any such extension, all Interests previously tendered and not withdrawn will remain subject to the Offer. B-9 Ramius IDF Master Fund LLC The Fund also reserves the right, at any time and from time to time up to and including acceptance of tenders pursuant to the Offer, to:(a) cancel the Offer in the circumstances set forth in the following paragraph and in the event of such cancellation not to purchase or pay for any Interests tendered pursuant to the Offer; (b) amend the Offer; and (c) postpone the acceptance of Interests.If the Fund determines to amend the Offer or to postpone the acceptance of Interests tendered, it will, to the extent necessary, and as may be required by the federal securities laws, extend the period of time during which the Offer is open as provided above and will promptly notify Members. The Fund may cancel the Offer, amend the Offer or postpone the acceptance of tenders made pursuant to the Offer if: (a) the Fund would not be able to liquidate investment securities in a manner that is orderly and consistent with the Fund's investment objectives and policies in order to purchase Interests tendered pursuant to the Offer; (b) there is, in the judgment of the Board of Managers, any (i) legal action or proceeding instituted or threatened challenging the Offer or otherwise materially adversely affecting the Fund, (ii) declaration of a banking moratorium by Federal or state authorities or any suspension of payment by banks in the United States or New York State that is material to the Fund, (iii) limitation imposed by Federal or state authorities on the extension of credit by lending institutions, (iv) suspension of trading on any organized exchange or over-the-counter market where the Fund has a material investment, (v) commencement of war, significant change in armed hostilities or other international or national calamity directly or indirectly involving the United States since the commencement of the Offer that is material to the Fund, (vi) material decrease in the net asset value of the Fund from the net asset value of the Fund as of commencement of the Offer, or (vii) other event or condition that would have a material adverse effect on the Fund or its Members if Interests tendered pursuant to the Offer were purchased; or (c) the Board of Managers determines that it is not in the best interest of the Fund to purchase Interests pursuant to the Offer.However, there can be no assurance that the Fund will exercise its right to extend, amend or cancel the Offer or to postpone acceptance of tenders pursuant to the Offer. 8.CERTAIN INFORMATION ABOUT THE FUND. The Fund is registered under the Investment Company Act of 1940, as amended (the "1940 Act"), as a closed-end, non-diversified, management investment company.It is organized as a Delaware limited liability company.The principal office of the Fund is located at 599 Lexington Avenue, 19th Floor, New York, NY10022, and the telephone number is (212) 845-7900.Interests are not traded on any established trading market and are subject to strict restrictions on transferability pursuant to the LLC Agreement. The Fund does not have any plans or proposals that relate to or would result in: (a) the acquisition by any person of additional Interests (other than the Fund's intention to accept subscriptions for Interests on the first day of each month and from time to time in the discretion of the Fund) or the disposition of Interests; (b) an extraordinary corporate transaction, such as a merger, reorganization or liquidation, involving the Fund; (c) any material change in the present distribution policy or indebtedness or capitalization of the Fund; (d) any change in the identity of the investment adviser of the Fund, or in the management of the Fund including, but not limited to, any plans or proposals to change the number or the term of the members of the Board of Managers, to fill any existing vacancy on the Board of Managers or to change any material term of the investment advisory arrangement with the Adviser; (e) a sale or transfer of a material amount of assets of the Fund (other than as the Board of Managers determines may be necessary B-10 Ramius IDF Master Fund LLC or appropriate to finance any portion of the purchase price for Interests acquired pursuant to this Offer to Purchase or in connection with ordinary investment transactions of the Fund); (f) any other material change in the Fund's structure or business, including any plans or proposals to make any changes in its fundamental investment policies for which a vote would be required by Section 13 of the 1940 Act; or (g) any changes in the LLC Agreement or other actions that may impede the acquisition of control of the Fund by any person. Based on May 1, 2012 estimated values, the following persons that may be deemed to control the Fund, may control a person that controls the Fund and/or may be controlled by a person controlling the Fund, hold Interests:Ramius IDF LLC.To the Fund's knowledge, no executive officer, Manager, or other affiliate plans to tender, and the Fund presently has no plans to purchase the Interest of any executive officer, Manager or other affiliate of the Fund pursuant to the Offer. There have been no transactions involving the Interests that were effected during the past 60 days by the Fund, the Adviser, any Manager or any person controlling the Fund or the Adviser or any Manager. 9.CERTAIN FEDERAL INCOME TAX CONSEQUENCES.The following discussion is a general summary of the federal income tax consequences of the purchase of Interests by the Fund from Members pursuant to the Offer.Members should consult their own tax advisors for a complete description of the tax consequences to them of a purchase of their Interests by the Fund pursuant to the Offer. In general, a Member from which an Interest is purchased by the Fund will be treated as receiving a distribution from the Fund.Such Member generally will not recognize income or gain as a result of the purchase, except to the extent (if any) that the amount of consideration received by the Member exceeds such Member's then adjusted tax basis in such Member's Interest.A Member's basis in the Member's Interest will be reduced (but not below zero) by the amount of consideration received by the Member from the Fund in connection with the purchase of such Interest.A Member's basis in the Member's Interest will be adjusted for income, gain or loss allocated (for tax purposes) to such Member for periods prior to the purchase of such Interest.Cash distributed to a Member in excess of the adjusted tax basis of such Member's Interest is taxable as capital gain or ordinary income, depending on the circumstances.A Member that has its entire Interest purchased by the Fund may recognize a loss, but only to the extent that the amount of consideration received from the Fund is less than the Member's then adjusted tax basis in such Member's Interest. 10.MISCELLANEOUS.The Offer is not being made to, nor will tenders be accepted from, Members in any jurisdiction in which the Offer or its acceptance would not comply with the securities or Blue Sky laws of such jurisdiction.The Fund is not aware of any jurisdiction in which the Offer or tenders pursuant thereto would not be in compliance with the laws of such jurisdiction.However, the Fund reserves the right to exclude Members from the Offer in any jurisdiction in which it is asserted that the Offer cannot lawfully be made.The Fund believes such exclusion is permissible under applicable laws and regulations, provided the Fund makes a good faith effort to comply with any state law deemed applicable to the Offer. B-11 Ramius IDF Master Fund LLC The Fund has filed an Issuer Tender Offer Statement on Schedule TO with the Securities and Exchange Commission (the "SEC"), which includes certain information relating to the Offer summarized herein.A free copy of such statement may be obtained from the Fund by contacting JD Clark at the address and telephone numbers set forth on page 2 or from the SEC's internet web site, http://www.sec.gov.For a fee, a copy may be obtained from the public reference office of the SEC at treet, N.E., Washington, DC 20549. B-12 ANNEX A Financial Statements The following financial statements were previously filed with the SEC and mailed to Members: Audited Financial Statements for the Fiscal Year Ended March 31, 2012.
